Citation Nr: 0516865	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
kidney disorder.  

2. Entitlement to service connection for a kidney disability.  

3. Entitlement to service connection for residuals of a 
shrapnel wound to the right knee.

4.  Entitlement to service connection for residuals of a 
shrapnel wound to the right chest.

5. Entitlement to service connection for residuals of a mouth 
injury with loss of teeth due to shrapnel injury.

6. Entitlement to an increased (compensable) rating for 
residuals of fracture of the right fifth finger.

7. Entitlement to an increased rating for residuals of a 
lesion of the right foot with residual scar, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1954. He served in Korea and was awarded the Combat 
Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Jackson, 
Mississippi which, in pertinent part, denied service 
connection for residuals of a shrapnel wound to the right 
chest, residuals of a mouth injury with loss of teeth due to 
shrapnel injury, residuals of a shrapnel wound to the right 
knee, and for kidney stones. The RO also denied an increase 
in a 10 percent rating for a history of lesion of the right 
foot with small residual scar, and denied an increase in a 
noncompensable rating for residuals of fracture of the right 
fifth finger.

A hearing was held before a decision review officer at the RO 
in October 2002. The veteran initially requested a Board 
videoconference hearing, but by a statement dated in May 
2003, he withdrew his hearing request.  The Board remanded 
this case to the RO for further development in October 2003.

In an unappealed February 1988 decision, the RO denied 
service connection for a kidney disorder. That decision is 
final. Thus, new and material evidence is needed to reopen 
the claim. 38 U.S.C.A. §§ 5108, 7105 (West 2002).

In August 2001, the RO denied the claim for service 
connection for kidney stones on the merits.  Although, the RO 
apparently determined that new and material evidence was 
presented to reopen the claim, this determination is not 
binding on the Board.  The Board must first decide whether 
evidence has been submitted which is both new and material to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In March 2005, the RO issued a statement of the case with 
regard to the issues of entitlement to service connection for 
residuals of cold injury, bilateral lower extremities; and 
status post discectomy L3, L4, and L5 with lumbar fusion.  
There is no indication in the record that the veteran has 
submitted a substantive appeal with regard to these issues, 
and they have not been certified as being on appeal.  
Therefore, appeals as to these issues have not been 
perfected, and are not before the Board.  38 C.F.R. 
§§ 20.200, 20.202 (2004).

The issue of entitlement to service connection for residuals 
of a shrapnel wound d to the mouth, to include loss of teeth 
and the issue of entitlement to service connection for a 
kidney disability are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a February 1988 decision, the RO denied the veteran's 
claims for service connection for kidney disability. No 
appeal was filed, and the decision became final.  

2.  Evidence received since the February 1988 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran has tender scarring ion the right knee 
resulting from an in-service shrapnel wound.  
4.  No residuals attributable to a shrapnel injury to the 
veteran's chest were identified on a recent VA examination.  

5.  The service connected right little finger disability is 
manifested by tenderness in the finger, ankylosis of the 
distal and proximal interphalangeal joints and an inability 
to approximate the finger to the palm of the hand.  

6.  The veteran has a service connected tender 3/4 of an inch 
long scar under the third metatarsophalangeal joint of the 
right foot that does not interfere with function of the foot.  


CONCLUSION OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the claim for service connection for 
kidney disability is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  The veteran has scarring of the right knee due to a 
shrapnel wound incurred during service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  

3.  Residuals of a shrapnel wound to the chest were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154(b); 38 C.F.R. § 3.304(d).  

4.  The criteria for a 10 percent rating for a right little 
finger disability have been met. 38 U.S.C.A. § 1155; 38 
C.F.R. §  4.71(a), Diagnostic Codes, 5156, 5227 (2002 & 
2004).  

5.  The criteria for an evaluation in excess of 10 percent 
for his service connected right foot disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7819 (2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim for service connection for residuals 
of a shrapnel wound to the right knee and his application to 
reopen a claim for service connection for a kidney 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In a letter dated in March 2001 the veteran was informed of 
the evidence needed to substantiate his current claims, and 
of who was responsible for obtaining what evidence.  The 
statement of the case and numerous subsequent supplemental 
statements of the case also served to inform the veteran of 
the evidence needed to substantiate his current claims.  The 
AMC provided additional notice in April 2004.  The April 2004 
letter told him to submit any evidence or information he 
might have that pertained to his claims.

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 
Pelegrini v. Principi, at 119-20.  In this case, the initial 
AOJ decision was made subsequent to the 2001 VCAA notice 
letter, although, some of the notice was provided after the 
initial denial.  

The Pelegrini Court made clear that it did not intend for RO 
decisions made prior to VCAA notice to be vacated.  Rather, a 
sufficient remedy was a remand so that the Board could ensure 
that the RO provided the required notice.  Id, at 120, 122-4.  
The Court has reiterated this holding, and also held that 
delayed notice is generally not prejudicial to a claimant.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 
2005) (per curiam en banc order).  The veteran essentially 
received that remedy when the RO provided the VCAA notice 
letters.  VA has thereby met its obligation to notify the 
appellant of the evidence needed to substantiate his claims 
and of what evidence he was responsible for obtaining.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principe, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran has received VA 
examinations relating to his current claims and these 
examination provided sufficient clinical evidence and medical 
opinions to adequately evaluate these claims.

It also appears that the RO has obtained all relevant records 
that have been adequately identified. Regarding the veteran's 
current claims, aside from the issues of service connection 
for a kidney disability and service connection for residuals 
of a wound to the mouth with loss of teeth.    38 U.S.C.A. 
§ 5103A(b), (c).  For these reasons, further assistance would 
not have a reasonable possibility of substantiating the 
veteran's other claims.  38 U.S.C.A. § 5103A(a)(2).  
Accordingly, the requirements of the VCAA have been 
satisfied.

I.	New and material evidence to reopen a claim for 
service connection for a kidney disability.  

The evidence that was of record at the time of the rating 
action of February 1988 that denied service connection for a 
kidney disability may be briefly summarized.  The veteran's 
service medical records contained no findings indicative of 
any kidney disability.  VA clinical records reflect 
outpatient treatment in 1987 and 1988 for a left renal 
calculus.  A history of previous kidney stones was reported.  

The evidence associated with the claims folder subsequent to 
the February 1988 rating action that denied service 
connection for kidney disability includes a VA 
hospitalization summary that showed that the veteran was 
admitted to a VA facility in February 1974 for the treatment 
of acute onset right flank pain radiating into the right 
groin.  An intravenous pyelogram revealed a 2 to 3millimeter 
in diameter stone in the right ureter with urethral 
hydronephrosis.  During a subsequent VA hospitalization in 
June 1974 the veteran gave a history of passing several 
kidney stones over the previous 10 years.  Additional VA and 
private clinical records reflect treatment for kidney stones 
during the 1980s and 1990s.  

During a hearing before a Decision Review Officer at the RO 
in October 2002 the veteran said that he had blood in his 
urine during service and first passed a kidney stone in 1953 
while stationed in Japan.  He said that he had kidney 
problems ever since.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material."  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

For claims received after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004).  

However, since the veteran filed his application to reopen 
his claim for service connection for PTSD prior to August 29, 
2001, new and material evidence to reopen a previously and 
finally denied claim is defined in 38 C.F.R. § 3.156(a) 
(2001) as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The basis for the denial of service connection for a kidney 
disability by the RO in February 1988 was that the evidence 
did not demonstrate that the veteran had kidney disability 
during service or for many years thereafter.  The evidence 
associated with claims folder subsequent to the February 1988 
rating action includes testimony at a recent RO hearing to 
the effect that he first developed kidney stones during 
service end had problems with his kidneys thereafter.  

Bearing in mind that the credibility of the evidence added to 
the record is to be presumed for purposes of determining 
whether new and material evidence has been submitted, this 
evidence is certainly new because it was not previously of 
record and is not cumulative of other evidence that was of 
record.  See Justus, supra. This evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the Board finds 
that the veteran has submitted new and material evidence to 
reopen his claim for a kidney disability.  

II.  Service Connection for residuals of shrapnel wounds to 
the right knee and to the chest.  

The veteran's service medical records contain no complaints, 
findings, or diagnoses of any shrapnel wounds, or other 
injuries to the chest and right knee.  No pertinent 
abnormalities were reported on the veteran's May 1954 
examination prior to separation from service.  (The veteran's 
DD Form 214 indicates that the veteran received no wounds 
from enemy action, but also shows that the veteran was a 
recipient of the Combat Infantryman Badge.

No relevant findings were reported on a VA general medical 
examination in June 1955.  The veteran's skin and 
musculoskeletal system were evaluated as normal.  

The veteran was hospitalized by VA in February and March 
1964, in the course of which a malignant melanoma on the 
right chest wall was surgically dissected.  The veteran gave 
a history of a mole on the chest since 1953, which had 
moderately enlarged over the previous year and had recently 
demonstrated adenopathy.  

During a physical examination conducted by a private 
physician in June 1987, a small scar was noted on the right 
upper chest from a melanoma excision and the examiner also 
noted old laceration scars above the right knee.  Private 
clinical records reflect treatment in the late 1990s for 
another melanoma on the right chest wall, which was 
surgically excised in June 1998.

During an October 2002 hearing at the RO the veteran related 
that he was struck by shrapnel in the right knee during 
combat in Korea.  He said that he currently had pain and 
arthritis in the right knee, although he did not know if this 
was due to his knee wound while in the service.  He also said 
that during service a piece of shrapnel struck a radio that 
he was carrying on his chest and that battery acid from the 
radio then splashed onto his chest.  He said that the acid 
splashed onto the area where he subsequently developed a 
melanoma on two occasions.  

On VA examination in April 2004 the veteran again gave a 
history of burns on the chest after having battery acid 
splash onto his chest after a radio he was carrying was 
struck by shrapnel.  He also said that he had contused 
bruising on the chest following this incident.  The veteran 
also stated that he subsequently developed a mole in the 
area, which was removed after service and diagnosed as 
malignant melanoma.  

After evaluation, the doctor noted that there was no service 
record of the veteran's reported chest injury and he also 
opined that there was no association demonstrated between the 
veteran's reported chest injury in service and the subsequent 
development of a malignant melanoma.  He said that such an 
association was no plausible.  He also said that a mole could 
plausibly develop from a mole, but such would also be 
unrelated to the veteran's reported chest injuries during 
service.  

In regard to the right knee, the veteran stated that a scar 
above the right knee was also due to a shrapnel wound 
sustained in combat.  The veteran complained of tenderness in 
the area of the scar and he also said that the scar was 
painful on knee movement.  Examination revealed a compound 
scar above the knee that measured 1 by 3/4 of an inch that 
joined to another scar that measured 3/4 of an inch by 1/2 
inch.  These were described as sensitive to the touch.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the substantive law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service." Watson v. 
Brown, 4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated "a veteran seeking 
disability benefits must establish.  The existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service connection in each case shall be recorded in full. 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003). 

In Wade v. West, 11 Vet. App. 302 (1999), the Court held that 
38 U.S.C.A. § 1154(b) does not obviate the requirement that a 
veteran submit competent evidence of a current disease or 
disability, and a causal relationship between his current 
condition and his military service.

While the veteran's service medical records contain no 
reference to any shrapnel injuries or other trauma to the 
right knee and the chest, the Board notes that the record 
does indicate that the veteran participated in combat with 
the enemy during the Korean War.  Since that is the case, the 
provisions of. 38 U.S.C.A. § 1154(b) apply in regard to these 
claims.  The Board believes that the veteran's account of 
receiving injuries to his right cheat and his chest during 
combat is consistent with the veteran's involvement in 
combat, and, resolving reasonable doubt in the veteran's 
favor, the Board concedes that these combat related injuries 
did in fact occur.  

In regard to the right knee, tender scarring above this joint 
was noted on a recent VA examination.  Thus a compensable 
disability reasonably attributable to the veteran's reported 
shrapnel injury to the right knee has been medically 
confirmed.  In view of this and given the above mentioned 
provisions of 38 U.S.C.A. § 1154(b), the Board finds that the 
veteran has tender right knee scarring which is a residual of 
a shrapnel injury to that knee; and that service connection 
for this scarring on the right knee is warranted, as a 
residual of a shrapnel wound to that joint.  

In regard to the veteran's claim for service connection for 
residuals of a chest injury, however, no disability resulting 
from this injury has been identified by competent medical 
professionals.  On the recent VA examination, the examiner 
dismissed any association between the veteran reported chest 
mole and recurring melanomas on the chest and a chest injury 
of the type that the veteran reported was sustained during 
his combat service in Korea.  Since that is the case, the 
record contains no clinical evidence of any residuals that 
can be reasonably associated with the veteran's in-service 
injury to his chest and service connection for the residuals 
of this injury must therefore be denied.  

II.	Increased Rating for a Right 5th Finger Disability.  

The veteran's service medical records indicate that the 
veteran fractured the little finger of his right hand in 
September 1953, during service.  In a rating action of 
September 1966, the RO granted service connection for 
residuals of a fracture of the right fifth finger with mild 
residual deformity and limitation of motion.  A 
noncompensable (0 percent rating) was assigned for this 
disability from May 27, 1966.  This evaluation was confirmed 
and continued thereafter.  

Private clinical records for 2002 and 2003, note that the 
veteran's fifth right finger was enlarged, tender, and red.  

During a VA examination conducted in September 2004, the 
veteran said that he was unable to flex the fifth right 
finger and that this caused problems with the dexterity of 
his right hand.  He also said that he had pain in the finger 
on movement or when he bumped his finger against something.  
On evaluation, it was noted that there was no movement in the 
DIP or PIP joints of the finger.  These joints were fixed at 
about 10 degrees of flexion.  There was approximately 30 
degrees of flexion in the metacarpophalangeal joint.  It was 
reported that the veteran could not approximate the fifth 
right finger to the right palm secondary to its ankylosed 
condition.  It was noted that tenderness to palpation in all 
joints of the finger and passive movement of the fingers 
resulted in pain with resistance.  

An X-ray revealed a small osteochondroma.  The examiner said 
that the condition of the right fifth finger was more the 
result of neurological damage caused by surgery on the 
veteran's right chest wall for a melanoma than due to the 
finger injury itself.  The impression was residuals of a 
fracture to the right fifth finger.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 Part 4 (2004). 
Separate diagnostic codes identify the various disabilities.  

The veteran's residuals of a fracture of the right fifth 
finger have been assigned a noncompensable rating under 
Diagnostic Code 5227.

The criteria for evaluating finger disabilities was amended 
during the course of this appeal. 64 Fed. Reg. 48,785 (Jul. 
26, 2002) (effective Aug. 26, 2002) (codified at 38 C.F.R. § 
4.71a (2004)).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation." DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

In accordance with VAOPGCPREC 7-2003, a liberalizing law will 
generally be deemed not to have retroactive effects. If the 
veteran could obtain an increased evaluation under the new 
rating criteria, the change would have to be deemed 
liberalizing.

Under 38 C.F.R. § 4.71a (as in effect prior to August 26, 
2002), in classifying the severity of ankylosis and 
limitation of motion of single digits and combinations of 
digits the following rules will be observed:

(1) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.

(2) Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.

(3) With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.
38 C.F.R. § 4.71a (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
prior to August 26, 2002), which governs disability 
evaluations due to ankylosis of individual fingers other than 
the thumb, index finger and middle finger, a noncompensable 
rating is contemplated in cases where ankylosis of such a 
finger has been demonstrated. No diagnostic code provides for 
an evaluation higher than noncompensable for injuries in 
which only the fifth finger is affected, unless there is an 
extremely unfavorable ankylosis of the finger, or amputation.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 (as in 
effect prior to August 26, 2002).

Under 38 C.F.R. § 4.71a (as in effect August 26, 2002), in 
classifying the severity of ankylosis and limitation of 
motion of single digits, the following rules will be 
observed:

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand. The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads. Only joints in these 
positions are considered to be in 
favorable position. For digits II through 
V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, 
the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 
degrees of flexion. ...

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:

(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.
38 C.F.R. § 4.71a (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (as in effect 
beginning August 26, 2002), which governs disability 
evaluations due to ankylosis of the ring or little finger, a 
noncompensable rating is contemplated in cases where 
ankylosis of such a finger has been demonstrated. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 5230 (as in 
effect August 26, 2002).

Under Diagnostic Code 5227 in effect prior to August 26, 
2002, favorable or unfavorable ankylosis of the right fifth 
finger is assigned a noncompensable (0 percent) rating while 
under Diagnostic Code 5156, a 10 percent evaluation will be 
assigned for amputation of the fifth finger of a hand without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto. A 20 percent rating is assigned if there 
is amputation of the little finger with metacarpal resection 
(more than one-half the bone lost). Extremely unfavorable 
ankylosis of a finger is deemed to exist if all the joints of 
the finger are ankylosed in extension or in extreme flexion.

Under Diagnostic Code 5230 in effect as of August 26, 2002 
limitation of motion of the little finger is also assigned a 
noncompensable rating. Diagnostic Code 5227, provides a 
noncompensable evaluation for favorable or unfavorable 
ankylosis of the little finger. Under notes preceding 
Diagnostic Code 5216, a finger may be evaluated on the basis 
of amputation if two joints in the finger are ankylosed at 
the required angle, similar requirements were contained in 
the old version of the rating criteria.

On recent VA examination it was noted that there was no 
movement in the DIP or PIP joints of the finger.  These 
joints were fixed at about 10 degrees of flexion.  There was 
approximately 30 degrees of flexion in the 
metacarpophalangeal joint.  It was reported that the veteran 
could not approximate the fifth right finger to the right 
palm secondary to its ankylosed condition (although it was 
not reported how close the finger could be brought to the 
palm).  These findings suggest that the veteran fifth right 
finger may be considered to be unfavorably ankylosed under 
the criteria contained in the relevant notes associated with 
38 C.F.R. § 4.71 in effect both prior to and subsequent to 
August 26, 2002.  

Such a degree of ankylosis approximates the degree of 
severity required under Diagnostic Code 5156 for a 10 percent 
evaluation based on amputation of the fifth finger of a hand 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto and the Board believes that such a 
compensable rating is warranted in this case.  However, the 
evidence of record does not demonstrate that the veteran's 
right fifth finger disability is the equivalent of an 
amputation of the finger with resection of the metacarpal 
joint, which is required for the assignment of an evaluation 
in excess of 10 percent under Diagnostic Code 5156.  

III.	Increased Rating For Right Foot Disability.  

On VA examination conducted in April 2004 a 3/4 of an inch 
scar was noted underneath the third metatarsophalangeal 
joint.  The scar was flat, hypopigmented, and "nonfixed" to 
the underlying tissue.  There were no chronic skin changes 
associated with the scar and there was no deformity to the 
foot in the scar area.  Range of motion in the toes was 
normal and there were no motor or sensory deficits associated 
with the scar.  There was tenderness to palpation in the area 
of the scar.  

The veteran has been assigned a 10 percent rating for his 
scar on the sole of his right foot under the provisions of 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7819.  

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002. See 67 
Fed. Reg. 49590-49599 (July 31, 2002). Prior to August 30, 
2002, a 10 percent evaluation was provided for scars that 
were superficial, tender, or painful on objective 
demonstration under 38 C.F.R. § 4.118, Diagnostic Code 7804; 
or scars that were superficial, poorly nourished with 
repeated ulcerations under 38 C.F.R. § 4.118, Diagnostic Code 
7803.  

The change in the rating criteria for skin disabilities made 
no basic change in regard to Diagnostic Code 7804.  See 38 
C.F.R. 4.118, Diagnostic Code 7804 (2002).  For a scar that 
is not on the head, face, or neck to be rated higher than 10 
percent, the scar would have to have an area exceeding 12 
square inches or 77 square centimeters, or there would have 
to be limitation of function of a body part affected by the 
scar. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004).

A review of the evidence indicates that the veteran's scar 
underneath the right third metatarsophalangeal joint does not 
exceed 12 square inches or 77 square centimeters.  Moreover, 
since the veteran has full range of motion in the toes of his 
right foot and no motor or sensory deficits associated with 
this scar were identified on a recent VA examination.  Since 
that is the case it is apparent that a schedular evaluation 
in excess of the 10 percent rating currently in effect for 
the veteran's scar on his right foot is not for application.  

In the instant case the Board has considered the 
applicability of § 3.321. However, the veteran has not 
reported marked interference with employment or frequent 
periods of hospitalization due to his right foot disability. 
The record also does not show that the right foot disability 
causes marked interference with employment or requires 
frequent periods of hospitalization. Therefore, the Board 
concludes that an extraschedular rating for the veteran's 
right foot disability is not for application in regard to 
this disability.  


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for a kidney disorder 
is reopened.  

Entitlement to service connection for residuals of a shrapnel 
wound to the right knee is granted.  

Entitlement to service connection for residuals of a shrapnel 
wound to the right chest is denied.

Entitlement to a 10 percent rating for residuals of fracture 
of the right fifth finger is granted.  

Entitlement to an increased rating for residuals of a lesion 
of the right foot with residual scar is denied.  


REMAND

The veteran has asserted that he sustained a shrapnel wound 
to the mouth during combat in the Korean War.  In a remand of 
October 2003, the Board instructed the RO to afford the 
veteran an examination in which the examiner was to describe 
any current disability affecting his mouth that could be 
related to such an injury accepting as accurate the veteran's 
report of injuries during combat in the Korean War.  

The veteran was afforded an examination of his mouth in April 
2004.  In the course of the evaluation the veteran gave a 
history of shrapnel wound to the mouth during combat, and 
related that he injuries on that occasion included damage to 
his upper lip and some of his upper teeth that ultimately 
required their replacement with an upper denture.  The Board 
notes that the veteran service medical records do include 
dental care records and that one such record dated in January 
1952 contain a notation to the effect that an upper upper 
denture was recommended although the reason for 
recommendation is not explained. 

In the course of the examination the examining physician 
noted a scar in the area of the upper lip that measured 1/2 
inch, as well as a smaller dimpled scar underneath the chin.  
However, the examiner made no reference to the presence or 
absence of any dental damage related to the veteran's 
reported injury.  In view of this, the Board considers this 
evaluation to be incomplete and not in compliance with the 
instructions rendered by the Board in its October 2003 
remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.  
Accordingly further development in regard to this matter is 
necessary prior to further appellate consideration of the 
issue of entitlement to service connection for the residuals 
of a shrapnel wound to the mouth with loss of teeth.  

Further development is also necessary prior to adjudication 
of the issue of entitlement to service connection for a 
kidney disability.  In this regard it is noted that during 
the October 2002 hearing at the RO the veteran indicated that 
he received treatment for kidney stones from a VA facility in 
Oklahoma City following his discharge from service.  No 
clinical records reflecting this treatment are currently in 
the claims folder.  The Board notes that this is significant 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). VA is required to obtain these records. See 38 
U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(b-c) 
(2003).  A VA examination is also needed to determine the 
relationship between his current kidney disability and 
service.  

In view of the above, this case is REMANDED for the following 
actions: 

1.  Take the necessary steps to obtain 
copies of all clinical records 
documenting the veteran's reported 
treatment for kidney stones by VA in 
Oklahoma.

2.  The veteran should then be afforded a 
VA examination to determine the etiology 
of his service connected kidney 
disability.  The claims folder should be 
made available to the examining physician 
so that the pertinent records can be 
reviewed in detail and the examiner 
should state that he has reviewed the 
clinical record in his examination 
report.  

At the conclusion of the examination the 
examiner should express an opinion with 
rationale as to whether it is at least as 
likely as not the veteran's kidney stone 
disability had its onset during service, 
within one year of service separation, or 
is otherwise the result of a disease or 
injury in service.  

3.  The claims folder should be sent to 
the VA physician who conducted the 
examination of April 15, 2004.  The 
examiner should note that under 
38 U.S.C.A. § 1154(b), the veteran's 
report of trauma during combat are 
presumed true.  

After a review of the record and 
accepting as accurate the veteran's 
report of injuries during combat in the 
Korean War, the physician should express 
a medical opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any of the veteran's 
upper teeth replaced by dentures were 
damaged by the veteran's reported 
shrapnel wound to the mouth.  

If the physician who conducted the April 
2004 examination is not available, the 
above review and opinion may be provided 
by another VA physician.  

4.  After ensuring that the requested 
development has been completed, and that 
all requested opinions have been 
obtained, re-adjudicate the issue of 
entitlement to service connection for 
residuals of a shrapnel wound to the 
mouth, to include missing teeth, and the 
issue of entitlement to service 
connection for a kidney disability.  If 
these benefits remain denied, issue a 
supplemental statement of the case.  Then 
return the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


